Title: To John Adams from Edmund Jenings, 2 June 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels June 2d. 1780
     
     I have this day receivd your Excellencys Letter of the 28th. Ultimo, which shall be made the proper Use of but its Silent with regard to two others, which I had the Honor of addressing to your Excellency, one about Six days Ago, and another about ten, I am under a great Uneasiness for their fate. In particular for one which inclosd a Letter from London, which had in it Something particular—under the Jargon of a supposed a farm and farmers, my Friend, in whom I have Confidence says He likes farmer Jay very well, but how came it that Hussey, who is a roman Catholick and is related to one Man a Chatholic, shoud have any thing to do in my affairs? that He saw Him lately in London, and that He Knows he is sent in Devonshire, (Spain) to tear up every thing by the Roots. He says that Hussey is a (fair) plausible man and that his Countenance is fair. Does your Excellency Know any one, that Answers this Description, that has passed through Paris? I have written to London for a clearer description, and Proofs, if possible of the Suggestions.
     I am sorry the Letter itself has not come to your Excellency’s Hand. I Kept no Copy of it, having desird your Excellency to return me the original with your Opinion on it. I returnd your Excellency The most respectful Thanks of those, to whom Clintons Letter was addressed and wrote of other matters, which I wish had not been stopped. Not that I care Whether Friends see it, but I think that all shoud and in particular your Excellency to whom, it properly belongs. This Stopping of Letters is Ungenerous and dangerous. Can your Excellency give me another Address to You? I write this under Cover to Mr. Grand. Pray inquire after those Letters, I put them in the Post myself.
     
      I am Sir your Excellencys Most devoted & Obedient Hble Sert
      Edm: Jenings
     
    